Citation Nr: 0740127	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-30 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2007, the case was advanced on the docket 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).  


FINDINGS OF FACT

1.  A July 1998 rating decision determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for an acquired 
psychiatric condition, including PTSD.  That decision was not 
appealed and is final.

2.  The evidence received since that time is either 
cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.


CONCLUSION OF LAW

The evidence received since the July 1998 rating decision is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a March 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, including the need to submit new and 
material evidence, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence he has in his 
possession that pertains to the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letter also advised 
him of the basis for the prior denial.  A letter advising the 
veteran of the evidence needed to establish a disability 
rating and effective date was issued later that month.  The 
claim was last readjudicated in September 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claim, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996) continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, private medical records, and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The RO originally denied service connection for mental 
illness in a March 1970 rating decision.  Since that time, 
the veteran has filed for and been denied service connection 
for a psychiatric disorder, including schizophrenia and PTSD, 
on a number of occasions, including by the Board.  The RO 
most recently denied service connection for an acquired 
psychiatric condition, including PTSD, in a July 1998 rating 
decision because the evidence submitted did not establish a 
relationship between the veteran's psychiatric condition and 
his military service and thus, was not new and material.  The 
veteran was notified of the decision in August 1998.  He did 
not appeal.  Thus, the July 1998 decision is final, and new 
and material evidence is needed to reopen the claim.  See 38 
U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
VA must review all of the evidence received since the July 
1998 rating decision to determine whether the claim may be 
reopened.  See Hickson, 12 Vet. App. at 251.  

Other than his request to reopen the claim, the veteran has 
submitted only one piece of evidence, a personal statement in 
the form of a letter received in March 2006.  In the letter, 
he states that he is providing new information that he has 
never revealed to anybody except his wife.  This new 
information is the veteran's contention that he had heard 
imaginary voices during service saying things such as, "Are 
you going to be the first black president?"  Thus, he 
essentially asserts that he had symptoms of a psychiatric 
disorder in service.  In this regard, the Board notes that 
the evidence previously of record reflected the veteran's 
report of racism during service in reference to comments such 
as the one above.  The prior evidence also reflected his 
contention that he had experienced symptoms of mental illness 
during service.  

On his request to reopen the claim, the veteran indicated 
that he receives treatment at the Pittsburgh VA Medical 
Center (VAMC).  Thus, recent VAMC records have been 
associated with the claims file.  These records show that the 
veteran is being treated for schizophrenia.  In this regard, 
the Board observes that the evidence previously of record 
already contained treatment records for schizophrenia.  

Given the above, the Board finds that the evidence added to 
the record since the July 1998 rating decision is either 
cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  As the evidence previously of record reflected the 
veteran's contention that he had symptoms of a psychiatric 
disorder in service, the above evidence does not contribute 
"to a more complete picture of the circumstances surrounding 
the origin" of his disability.  Hodge, 115 F.3d at 1363.  
Moreover, in the absence of competent medical evidence 
suggesting a link between his schizophrenia and service, the 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board must find 
that new and material evidence has not been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


